COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


                                                §
GREG ABBOTT, IN HIS OFFICIAL                                    No. 08-21-00149-CV
CAPACITY AS GOVERNOR OF TEXAS,                  §
                                                                  Appeal from the
                          Appellant,            §
                                                             County Court at Law No. 7
v.                                              §
                                                                  of El Paso, Texas
                                                §
CITY OF EL PASO,                                               (TC# 2021-DCV-2805)
                                                §
                         Appellee.

                                           O R D E R

       The City of El Paso has filed a motion for emergency relief under Rule 29.3, seeking to
overturn an automatic stay and reinstate the temporary injunction issued by the trial court pending
interlocutory appeal. See Tex.R.App.P. 29.3; In re Tex. Educ. Agency, 619 S.W.3d 679 (Tex. 2021).
       The Court has determined that it will take no action on this motion pending a response from
the Governor and a reply from the City. The parties are directed to specifically address what effect,
if any, the stay order issued by the Texas Supreme Court in In re Abbott (City of San Antonio), No.
21-0720 (Tex. Aug. 26, 2021) (order), has on this matter.
       The response from the Governor is due THURSDAY, SEPTEMBER 9, 2021, AT NOON
MDT.
       The reply from the City is due FRIDAY, SEPTEMBER 10, 2021 by 5 P.M.
       IT IS SO ORDERED this 8th day of September, 2021.


                                             PER CURIAM


Before Rodriguez, C.J., Palafox and Alley JJ.